Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/8/2021.  Claims 7-12, 19, 21, 26, 28 are cancelled; claims 23-24 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-6, 13-18, 20, 22-25, 27 and 29-30 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-4, 6, 14-18, 20, 22, 25, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al (US 2012/0077030 A1) in view of Morimoto et al (US 2013/0040137 A1) and Schneider (US 6,001,912).
Regarding claim 1, Gerst et al disclose an aqueous pressure sensitive adhesive (abstract).  See example B3 (paragraph 0062), wherein the copolymer (i.e. reads on the copolymer in present claim 1) is formed from butyl acrylate, methyl methacrylate, acrylic acid and 2-ethylhexy acrylate (see Table 1 and Table 2) in an aqueous medium (i.e. reads on water in present claim 1).  Peel strength (See Table 4) of the adhesive of example B3 is 11.7 N/25mm (i.e. equivalent to 2.67 lbs/inch and reads on peel strength in present claim 1).  The actual glass transition temperature of the polymer in the polymer dispersion is preferably in the range of -550C to -300C (paragraph 0034) which 
Gerst et al are silent with respect to molecular weight of polymer; solvent and its amount; solids content of composition; and properties.
However, regarding molecular weight of polymer, Morimoto et al in the same field of endeavor teach that acrylic emulsion polymers have a molecular weight of 4 * 104 to 20 * 104 (i.e. overlaps with the molecular weight of polymer in present claim 1).  The acrylic emulsion polymer having a weight average molecular weight of 20 * 104 or less may help the pressure sensitive adhesive composition to remain less on, and thereby cause less stains on the adherend (paragraph 0057).  Therefore, in light of the teachings in Morimoto et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the acrylic emulsion polymer, of Gerst et al, having molecular weight in the overlapping range, for above mentioned advantages.
Regarding solvent and its amount, Schneider in the same field of endeavor teaches an acrylic based aqueous adhesive comprising acrylic polymer, and propylene glycol (abstract).  Propylene glycol is a conventional material which is present as a wet edge agent i.e. it prevents the adhesive from drying too quickly and improves the trowelability of the adhesive onto the surfaces of the component to be joined.  The propylene glycol may be present in amounts of about 1.5 to about 2.5 wt% (col. 2, lines 
Regarding solids content of composition, Gerst et al teach that aqueous polymer dispersion has a solids content of 15 to 75% (paragraph 0043).  Given that amount of polymer based on wt% falls within the presently claimed range, one skilled in art would have a reasonable basis to expect the composition, of Gerst et al, to have a solids content of about 10 to 85% by volume.  It is noted that density = mass/volume.  Given that density is an experimental value and since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding properties, given that composition of Gerst et al in view of Morimoto et al and Schneider is free of plasticizer, and oil, comprises small amounts of solvent as in present claims, and substantially similar acrylic polymer in aqueous medium having molecular weight and Tg in the overlapping range and is removable as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the adhesive composition, of Gerst et al in view of Morimoto et al and Schneider, to be removable after said composition is fully dry, exhibit substantially 100% interfacial failure, and have a viscosity effective to produce a bead, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
Regarding claims 2-4, 18, 20 and 22, given that composition of Gerst et al in view of Morimoto et al and Schneider is free of plasticizer, and oil, comprises small amounts of solvent as in present claims, and substantially similar acrylic polymer in aqueous g in the overlapping range and is removable as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the adhesive composition, of Gerst et al in view of Morimoto et al and Schneider, to be substantially clear when fully dry, substantially colorless when fully dry, removable for at least about one month, and at least about twelve months after application to a substrate, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 6, it is noted that acrylic copolymer, of Gerst et al, is not a light-cured thermosetting polymer.
Regarding claim 14, acrylic emulsion polymers, in Morimoto et al, have a molecular weight of 4 * 104 to 20 * 104 (paragraph 0057).
Regarding claims 15-16, Morimoto et al teach that polymer constituting the PSA layer has a denser crosslinking structure.  Such dense crosslinking structure may constrain the polymer constituting the PSA layer and may avoid the segregation of the functional groups (carboxyl groups) in the PSA layer to the surface in contact with the adherend, thus preventing increase in adhesive strength between PSA layer and the adherend with time.  Examples of carboxyl reactive groups in the crosslinking agent include isocyanate and carbodiimide groups (paragraphs 0069-0070) which read on the crosslinking agent in present claims 15-16.  The water dispersion of acrylic emulsion polymer is mixed with epoxy crosslinking agent in an amount of 3 parts by weight based on 100 parts by weight (solids content) of the acrylic emulsion (i.e. reads on amount of external crosslinker in present claim 16) to obtain an acrylic PSA composition.  Therefore, in light of the teachings in Morimoto et al, it would have been obvious to one skilled in art prior to the filing of present application, to add crosslinking agents, of 
Regarding claim 17, Gerst et al teach that PSA may also comprise adjuvants such as defoamers, flow control agents, and wetting agents (paragraph 0045).
Regarding claim 25, Gerst et al teach that average particle size of the polymer particles is preferably less than 500 nm (paragraph 0044) which overlaps with the particle size of the copolymer in present claim 25.
Regarding claim 27, Gerst et al teach that PSAs may be composed solely of the polymers or of the aqueous dispersion of the polymer.  The amount of adjuvants is generally 0.05 to 5 parts by weight per 100 parts by weight of the polymer solids (paragraph 0045).  The aqueous polymer dispersion has a solids content of 15 to 75% (paragraph 0043).  Hence, the amount of copolymer in the adhesive of Gerst et al overlaps with the presently claimed range of 30 to about 99% by weight. 
Regarding claim 29, in addition to 4a to 4d, 4f and 4k above, it is noted that teachings in Gerst et al that PSAs may be composed solely of the polymers or of the aqueous dispersion of the polymer, satisfies the recitation “composition consisting of”.
Regarding claim 30, examples of thickeners in Schneider include cellulose (col. 3, lines 12-18).

Claims 1-6, 13-18, 20, 22, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0016406 A1) in view of Morimoto et al (US 2013/0040137 A1) and Schneider (US 6,001,912).
Regarding claim 1, Chen et al disclose an aqueous (i.e. reads on water in present claim 1) adhesive composition comprising polymeric acrylate microspheres and aqueous emulsion of crosslinked acrylate polymer (abstract).  See example 1, wherein acrylic emulsion polymer is prepared from a monomer composition comprising acrylic 0C to about -500C (paragraph 0055) which overlaps with glass transition temperature in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Chen et al differs with respect to average particle diameter of polymer; silent with respect to molecular weight of polymer; solvent and its amount and thickener; solids content of composition; and properties.
However, the instantly claimed average particle diameter of 500 nm and that taught by Chen et al i.e. 512 nm (in example 1) for acrylic polymer in the emulsion are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not “render the claims patentable,” or, alternatively, that “a prima facie
Regarding molecular weight of polymer, Morimoto et al in the same field of endeavor teach that acrylic emulsion polymers have a molecular weight of 4 * 104 to 20 * 104 (i.e. overlaps with the molecular weight of polymer in present claim 1).  The acrylic emulsion polymer having a weight average molecular weight of 20 * 104 or less may help the pressure sensitive adhesive composition to remain less on, and thereby cause less stains on the adherend (paragraph 0057).  Therefore, in light of the teachings in Morimoto et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the acrylic emulsion polymer, of Chen et al, having molecular weight in the overlapping range, for above mentioned advantages.
Regarding solvent and its amount and thickener, Schneider in the same field of endeavor teaches an acrylic based aqueous adhesive comprising acrylic polymer, thickener and propylene glycol (abstract).  Propylene glycol is a conventional material which is present as a wet edge agent i.e. it prevents the adhesive from drying too quickly and improves the trowelability of the adhesive onto the surfaces of the component to be joined.  The propylene glycol may be present in amounts of about 1.5 to about 2.5 wt% (col. 2, lines 12-21).  A thickener is present to improve initial tack, thus providing a shorter time period from when the adhesive is applied to when the components to be bonded may be physically joined together (col. 3, lines 12-16).  Therefore, in light of the teachings in Schneider, it would have been obvious to one skilled in art prior to the filing of present application to include propylene glycol as a solvent in amounts falling within the presently claimed range, and a thickener, in the adhesive composition, of Chen et al in view of Morimoto, for above mentioned advantages..
Regarding solids content of composition, Chen et al teach that acrylic emulsion has a solids content of 59.8% (paragraph 0087).  In example 8, a coatable PSA is prepared by combining 95% by weight of acrylic emulsion with 5% by weight of polymeric beads (see table 1).  Hence, the amount of acrylic polymer before drying the 
Regarding properties, given that composition of Chen et al in view of Morimoto et al and Schneider is plasticizer and oil free, comprises small amounts of solvent as a thinner, and substantially similar acrylic polymer in aqueous medium exhibiting peel strength and interfacial failure as in present claims and having molecular weight in the overlapping range, one skilled in art would have a reasonable basis to expect the adhesive composition, of Chen et al in view of Morimoto et al and Schneider, to function as a removable sealant, be removable after the composition is fully dry, and have a viscosity effective to produce a bead, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 2-4, 18, 20, and 22, given that composition of Chen et al in view of Morimoto et al and Schneider is plasticizer and oil free, comprises small amounts of solvent as a wet-edge agent, and substantially similar acrylic polymer in aqueous medium exhibiting peel strength and interfacial failure as in present claims and having molecular weight in the overlapping range, one skilled in art would have a reasonable basis to expect the adhesive composition, of Chen et al in view of Morimoto et al and Schneider, to be substantially clear when fully dry, substantially colorless when fully dry, 
Regarding claim 5, Chen et al teach a composition comprising aqueous emulsion of crosslinked acrylate polymer (abstract).
Regarding claim 6, it is noted that acrylic emulsion polymer is not a light-cured thermosetting polymer.
Regarding claim 13, see example 1, of Chen et al, wherein the acrylic copolymer is prepared from a monomer composition comprising 3.899 g (i.e. 0.6% by weight) of acrylic acid, 45.097 g (i.e. 8% by weight) of MMA and 508.716 g (i.e. 91%) of butyl acrylate.
Regarding claim 14, acrylic emulsion polymers, in Morimoto et al, have a molecular weight of 4 * 104 to 20 * 104 (paragraph 0057).
Regarding claims 15-16, Morimoto et al teach that polymer constituting the PSA layer has a denser crosslinking structure.  Such dense crosslinking structure may constrain the polymer constituting the PSA layer and may avoid the segregation of the functional groups (carboxyl groups) in the PSA layer to the surface in contact with the adherend, thus preventing increase in adhesive strength between PSA layer and the adherend with time.  Examples of carboxyl reactive groups in the crosslinking agent include isocyanate and carbodiimide groups (paragraphs 0069-0070) which read on the crosslinking agent in present claims 15-16.  The water dispersion of acrylic emulsion polymer is mixed with epoxy crosslinking agent in an amount of 3 parts by weight based on 100 parts by weight (solids content) of the acrylic emulsion (i.e. reads on amount of external crosslinker in present claim 16) to obtain an acrylic PSA composition.  
Regarding claim 17, Chen et al teach that optional auxiliary ingredients in the aqueous adhesive composition include defoaming agents, viscosity modifiers, neutralizing agents, and surfactant (paragraph 0066).
Regarding claim 27, Chen et al teach that acrylic emulsion has a solids content of 59.8% (paragraph 0087).  In example 8, a coatable PSA is prepared by combining 95% by weight of acrylic emulsion with 5% by weight of polymeric beads (see table 1) in combination with 0.65 parts by weight of surfactant, 0.49 parts by weight of defoaming agent, 4.95 parts by weight of viscosity modifier, 1.26 parts by weight of neutralizing agent and 1.73 parts by weight of water.  Hence, the amount of acrylic polymer before drying the composition falls within the presently claimed range of 30 to 99% by weight.
Regarding claim 30, examples of thickeners in Schneider include cellulose (col. 3, lines 12-18).

Response to Arguments

Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  Specifically, general thrust of applicant’s argument is that combination of cited references fail to disclose a composition comprising about 1% by weight to less than about 5% by weight of solvent comprising ethylene glycol or propylene glycol.  Schneider does not teach that propylene glycol is used as an organic solvent.  The composition of Schneider requires an additional solvent in amounts of 0.2 to about o.4 wt%.  Schneider’s disclosure of the additional solvent suggests that propylene glycol in .
In response, given that the component used as wet edge agent in Schneider is same as the organic solvent used in present claims and Schneider provides the motivation to add the component (i.e. propylene glycol) to an acrylic based adhesive, of Gerst or Chen, it is the office’s position that it meets the limitation of organic solvent comprising propylene glycol in present claims.  Case law holds that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.